
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 75
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2009
			Mr. McNerney (for
			 himself, Mr. Berman,
			 Mrs. Capps,
			 Mr. Cardoza,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Filner, Ms. Lee
			 of California, Ms. Matsui,
			 Mr. George Miller of California,
			 Ms. Loretta Sanchez of California,
			 Mr. Sherman,
			 Mrs. Tauscher,
			 Mr. Thompson of California, and
			 Mr. Waxman) submitted the following
			 resolution; which was referred to the Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Honoring Chesley B. Sully
		  Sullenberger III and the crew of US Airways Flight 1549 for their heroism, calm
		  under pressure, and dedication to the safety of passengers on
		  board.
	
	
		Whereas on January 15, 2009, Chesley B.
			 Sully Sullenberger III piloted US Airways Flight 1549, destined
			 for Charlotte, North Carolina, from New York’s LaGuardia Airport;
		Whereas 155 people were on board Flight 1549;
		Whereas the plane experienced difficulty within minutes of
			 takeoff;
		Whereas Mr. Sullenberger’s quick thinking and heroic
			 actions allowed him to set down the plane in the Hudson River, saving the lives
			 of everyone on board and avoiding any casualties on the ground in the
			 densely-populated New York metropolitan area;
		Whereas after ditching in the Hudson River and assisting
			 all passengers in evacuating the aircraft, Mr. Sullenberger walked the length
			 of the plane twice to ensure that all passengers had safely exited;
		Whereas Mr. Sullenberger has close to 40 years of flying
			 experience, including 7 years in the United States Air Force and nearly 30
			 years with US Airways;
		Whereas Mr. Sullenberger is committed to flight safety and
			 has worked as a safety instructor for his airline; in addition, he developed
			 safety guidelines for the Federal Aviation Administration and the National
			 Aeronautics and Space Administration; and
		Whereas thanks to the heroism, grace, calmness,
			 determination, and dedication honored by Mr. Sullenberger and the crew of US
			 Airways Flight 1549, 155 lives were saved and many more were spared: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)honors Chesley B.
			 Sullenberger III as the Hero of the Hudson;
			(2)commends Chesley B. Sullenberger III for
			 his display of courage; and
			(3)praises Chesley B. Sullenberger III not
			 only for his commitment to the safety of the passengers on his plane, but for
			 his safety-related efforts with respect to the airline industry as a
			 whole.
			
